67




             OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                              AUSTIN
GROVER SELLERS
ATTORNCYGLNLRAL



!tonerablo    Charloa A. theebald
    ty A tt0w.J
Coull
cslrostoa Count7
calve*tonS     Toxrm

roar Mr. Tbeobaldt




           You stat0 the follo’k$n&~&,is          a baals ror your re-
Quest for the oplaiom W&his         d8 c
                                       Y Y?
           ‘On lMeeab& lUtb\. lQrC1:‘\th~*~o~i~oioners’
     Court of thiwCount~,oonrensd f’qrtie purpose o?
     hearing  the pro~wanth       OfU petlbSon elgnod by
     Ralph Cohen lndXll2 otiMrr,kas        well as the oppon-
     snta or mid jjetttlon, pty~imc that 8 Rarigtloa
     birtrlQ$ be eetsebl%shedtb ba knom am Galveston
     Com)tf lh~i~tlea Di~tx4ot.~o. 1. A osrtifisd
     oo#fy0: aaJd potl~on~ t           Notloe of Bearing, and
     the  Of%~.lr?ot .the Col~rrl~ota
                                   P onorm’ Court settine a
     days;for thyhemln~       ai the Fdtitioa being attaoh-
     ‘qdM,roto and made a part herso?.
       ‘* 1. &rinpr:ths(.    proooodin~8 on the hearing o? the
      pctlhtnn*nhieh,     tag anparentlr  brought and prose-
      outed -kndar tit1010 f3263e,Vernon’s Annotated Civil
      Statute!+-many queetjon# of law and 8rgumrats arose
      aa to the proper OOnBt?WOt~OR and intOrprOt0tiOn       et
      the rrrinun seotinns af noid article, nnd the Com-
      mismioners Court of t.hisCount3 lnstruoted me to
      seolrirna vour department VOW oonetruotion ot the
      SOOttOnB Of e&id artjC?O heretneftet namtId and cnm-
      mented upon, and also requested th8t 1 secure fram
      your dep8rtnont 8 oonferenos npinioa construing
      said neatfons.
              =o 0 0.
Yonorable   Cbarloa A. fhoobald - pa80 2


          ‘At the olose oi the bearian  an the         p@tjttOD
     the oppanants Tiled a written  metlen praying       that
     the oatltlen bo dlsfmsod      for several   reamma     the
     most.iapertant of ahl,eh la that tba petition la
     fat8117 and fogdfy   insufiloisnt     in tbat it deem
     not state, am required by Qeetioa Ql a? Artlole
     8263-6, that ¶.t ia tba lntontlon.ef      the Petition-
     ers to erganise  auob D~atrlet    under an& br rlrtue
     et said Artielo 826QB nor doas It st8te        that tha
     Petitioner8 dealra te eraanlao aeeb Dlatrfet under.
     the prorldena     a? Chapter 6 et the Aots of tbo 30th
     tealslatnre   and Aoto aarendatory tberoei (Alrtiels
     8263-H   and Statutes amendatory thereo?.   A aopy of
     said motion to dlsmlsa bein* lttaobod hereto and
     made a part hareof-’
            Upon thea    faota  you propound aeraral    queationa, the
first of -blah la   am   follorat
          ‘A aaroful reading of tho patition    illod to
     form this Narlgstion    Dirtriot leads ma t0 believe
     that tha petition    ior tba tomation  of this gall-
     pation Diatriot doom not atate am provided    by 8eo-
     tlon 81 of Arttelo 0283e shetbor tbo name ia lmlng
     prayed for under and by virtue or SeaUon 91 et
     Article 8263a, or under and by rlrtua of Artlolo
     8283h.
          "1 would thank you to ehaok tbla petition   aare-
     fully, and if you are or the aa10 opinion 88 I am
     am stated above, then la it tha opfnlon of your de-
     partment that this patltioa ia i8tallY detaOtlVer
     and would tba Commlsaloners' Court in       that
                                                  event
     hate juriadietion      t0
                          entertain the petition?'
           We hare aarefwally read the petition  and are nf tha
olrjnfon you hare oorreotly interpreted  It; that Is, It deem
not state whether the name la being proaented under Artlole
82fK3eor Article 8283h.
            Saotlon 81 of Article 82630 la as tollorn:

             ‘Tbia Aat iB deol8red  t0 he OUBUlatiTO Of 811
      ot.herAotg nor In for00 8s to navigation      nlatriota
      horelnafter    to he organized; and in order te Coma
      within    tho purview of this Aot, the petition   for
      the orranlzation    of such tllatriotshereafter te ha
Iloaorable   Ch8rleo             A. Theobald   - pagm 3



      ormnlsed,           rtr8ll8t8te th8t            it   js thm intentlen
       Ofthe      pthtitianerr         to   OruMite    by  08mO mder    8Ud
      virtue OC thlm Aat.   In the eveat It lm desired
      to orr*nlsa aader the proTl8ioa8 of Ch8pter   6 at
      the Aatm of the 39th Legld8tIars  8ad Aato lmend8-
      tory thereof, then ooah petition  Ih8ll SO l                       t8tOr
      and prorioiorrm of tbl8 let ah811 aof 8ppl~ tb
      ouch dlmtrlat.m

             It 1.1the opinion at thir deparkat     thm  petition
IS fatally detaatire, in tbrt     it doam net aomply mltb t&b
!Mind8tOPy requirements   ot 8eatlon 91 In #o prrtiaul8r     mon-
tdnned,   nltbout  rhiob the Cotissloners' Caart 18 without
outhorlty    to entertdn  8nd 8at upna it.
              It 1s 81~879 the petition       th8t inToke8  the jurladia-
tlon of the Oaurt t0 8ct in 8UCh 8 111lttOrr          8nd 8lthout suah
petition     8s OOmpliese 8t 1088t sub8tant1811ys with &3CfiOU gl,
there    1.0 nothing before  the Court 8uthorising       It t.0 8at. The
votitlonc therefore, rhould h8re been dlwlrmed             upon the defeat
heina    a8llUd t0 the aOUrt’8   8tt~l3tiOll.

             Our     rnaer   1.0 tbl8 quertion   maker it unnaaeer8ry            tor
us   t.o answer     your other quemtiona.      ThbJ 8E.O iPPntOri81 l




                                                                  &&i?+
                                                                  Oale S or
                                                                   Am5lst8at